—Order, Supreme Court, New York County (David Saxe, J.), entered November 30, 1993, which, in a proceeding to prevent defendant from relocating out of State with the parties’ child, denied plaintiff’s motion pursuant to Domestic Relations Law § 237 (b) for an award of counsel fees, unanimously affirmed, with costs.
The evidence that plaintiff engaged in tactics designed to harass defendant rather than further his own rights warrants the denial of counsel fees (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881). Concur—Rosenberger, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.